                       Case 1:20-cv-02636-NRB Document 6 Filed 06/23/20 Page 1 of 1

AO 399 (01/09) Waiver of the Service of Summons


                                             UNITED STATES DISTRICT CouRT
                                                                       for the
                                                       Southern District of New York
                                           individually and on behalf of )
         Sonia Rodri~z,                    all others similarly situated,
                               Plaintiff                                   )
                                  V.                                       )      Civil Action No.           1:20-cv-02636-NRB
                          7-Eleven1 Inc.,                                  )
                               Defendant                                   )

                                             WAIVER OF THE SERVICE OF SUMMONS
To:       S.r.encer Sheehan
               (Name of the plaintiff's attorney or unrepresented plaintiff)
       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means ofreturning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

       I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from June 22, 2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


Date:         June 22, 2020                                                      ~~                                                 =-
                                                                                           Signature of the attorney or unrepresented party

                       7-Eleven1 Inc.                                            Dan Blouin
        Printed name ofparty waiving service ofsummons                                                       Printed name


                                                                                 Winston & Strawn LLP
                                                                                 35 W Wacker Dr Ste 4200
                                                                                 Chicago IL 60601-1644
                                                                                                                Address

                                                                                 dblouin@.winston.com
                                                                                                             E-mail address

                                                                                 (312) 558-7544
                                                                                                           Telephone number

                                             Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
 and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
 the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
 no jurisdiction over this matter or over the defendant or the defendant's property.

         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
 a summons or of service.

            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
 and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
